As filed with the Securities and Exchange Commission on May 1, 2013 Registration No. 333-122955 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 Post-Effective Amendment No. 1 to FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 K•SWISS INC. (Exact Name of Registrant as Specified in its Charter) Delaware (State or Other Jurisdiction of Incorporation or Organization) 95-4265988 (I.R.S. Employer Identification Number) 31248 Oak Crest Drive Westlake Village, California (Address of Principal Executive Offices) (Zip Code) K•Swiss Inc. 1999 Stock Incentive Plan (Full Title of the Plan) MR. BYENG GWEON KIM Chairman K•Swiss Inc. 31248 Oak Crest Drive Westlake Village, California 91361 (Name and Address of Agent for Service) (818) 706-5100 (Telephone Number, Including Area Code, of Agent for Service) Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer□ Accelerated filerx Non-accelerated filer□ (Do not check if a smaller reporting company) Smaller reporting company□ DEREGISTRATION OF SECURITIES This Post-Effective Amendment relates to the Registration Statement on FormS-8 (Registration No.333-122955) (the “Registration Statement”) filed with the Securities and Exchange Commission on February 23, 2005. On April 30, 2013, pursuant to the Agreement and Plan of Merger, dated as of January 16, 2013, by and among E-Land World Limited, a corporation organized under the laws of the Republic of Korea (“Parent”), Ian Acquisition Sub, Inc., a Delaware corporation and indirect wholly-owned subsidiary of Parent (“Merger Sub”), and K-Swiss Inc., a Delaware corporation (the “Company”), Merger Sub merged with and into the Company (the “Merger”), with the Company surviving the Merger as an indirect wholly-owned subsidiary of Parent. As a result of the Merger, the Company has terminated the offering of the Company’s securities pursuant to the Registration Statement. In accordance with an undertaking made by the Company in PartII of the Registration Statement to remove from registration, by means of a post-effective amendment, any of the securities that had been registered for issuance that remain unsold at the termination of the offering, the Company hereby removes from registration all of such securities of the Company registered but unsold under the Registration Statement. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, the registrant certifies that it has reasonable grounds to believe that it meets all of the requirements for filing on FormS-8 and has duly caused this registration statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the city of Westlake Village, State of California, on this May 1, 2013. K-Swiss Inc. By: /s/Byeng Gweon Kim Byeng Gweon Kim Chairman
